Citation Nr: 0511718	
Decision Date: 04/26/05    Archive Date: 05/03/05	

DOCKET NO.  03-11 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that denied the benefits sought 
on appeal.  The veteran, who had active service from May 1966 
to May 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

The Board notes that at the veteran's hearing before the BVA 
in December 2003, he withdrew two issues then on appeal, 
specifically, entitlement to service connection for cancer of 
the tongue, and entitlement to service connection for dental 
problems due to chemotherapy.  The veteran also submitted a 
written statement to that effect.  Subsequently, in 
March 2004, the veteran requested that his claim to establish 
service connection for cancer, secondary to exposure to Agent 
Orange, be reinstated.  The Board construes this statement as 
a request to reopen the veteran's claim for cancer of the 
tongue.  

In this regard with respect to this matter, a November 2002 
rating decision denied service connection for cancer of the 
tongue.  VA laws and regulations provide that the veteran had 
one year to initiate and complete an appeal to the BVA.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2004).  
The veteran initiated an appeal by filing a Notice of 
Disagreement, and by filing a Substantive Appeal after the 
issuance of a Statement of the Case.  When the veteran 
submitted his statement in December 2003 withdrawing his 
appeal as it pertained to residuals of cancer of the tongue 
and dental problems, the November 2002 rating decision, which 
denied those claims became final, because at that point, a 
timely Substantive Appeal to the denial of those claims was 
no longer in effect.  Consequently, the veteran's statement 
in March 2004 cannot reinstate his appeal to establish 
service connection for cancer of the tongue since that 
statement, which must of necessity be construed as a 
Substantive Appeal with respect to that claim was filed more 
than one year after the notification of the November 2002 
rating decision, and more than 60 days following the issuance 
of the March 2003 Statement of the Case.  Therefore, the 
Board construes the March 2004 statement as a request to 
reopen that claim, and will refer this matter to the RO for 
adjudication because this matter has not been prepared for 
appellate review.

The issue of entitlement to service connection for post-
traumatic stress disorder will be addressed in the REMAND 
portion of the decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.  

2.  Service medical records contain no evidence of 
complaints, treatment or diagnosis of a chronic back 
disorder, including arthritis, and arthritis was not 
manifested within one year of separation from service.  

3.  A current back disorder is not shown to be causally or 
etiologically related to service. 


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this regard, the November 2002 
rating decision, the Statement of the Case and the 
Supplemental Statement of the Case notified the veteran of 
the evidence considered, the pertinent laws and regulations 
and the reasons his claim was denied.  In addition, letters 
dated in November 2001 and November 2002 sent to the veteran 
provided notice of the VCAA consistent with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The Board also notes 
that the first notice letter was provided to the veteran 
prior to the first denial of his claim.  

The Board observes that the letters dated in November 2001 
and November 2002 were consistent with 38 U.S.C.A. §5103(a) 
and 38 C.F.R. §3.159 (b) and essentially satisfied the notice 
requirements by: (1) Informing the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the claimant about the 
information and evidence the VA will seek to provide; (3) 
informing the claimant about the information and evidence the 
claimant is expected to provide; and (4) requesting  the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159 (b) (1).  Thus, the notice provided to the veteran was 
consistent with the requirements of the VCAA.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
are associated with the claims file, as are private and VA 
medical records identified by the veteran.  While the Board 
observes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for a back disorder, but as will be explained more 
fully below, the Board is of the opinion that the veteran's 
service medical records and the medical records dated 
following separation from service contain sufficient medical 
evidence to make a decision on the veteran's claim.  Under 
the VCAA a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury or 
disease in service (or in this case, that the veteran 
suffered an event, injury or disease as a result of VA 
treatment); and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159 (c)(4).  In this 
case, there is simply no competent evidence that the 
veteran's current disability or symptoms are in any way 
related to service.  As such, a VA examination is not 
necessary for resolution of this appeal.  

The Board also notes that the veteran presented testimony at 
a hearing before the BVA at the RO in support of his claim.  
At no time during the course of this appeal have the veteran 
or his representative made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that the case is 
ready for appellate review.

In a statement from the veteran dated in February 2002, the 
veteran stated that all of his medical problems, including 
his back, were related to the time he spent in Vietnam.  At 
the veteran's hearing before the BVA he testified that he had 
problems with his back before entering service and had 
problems with his back during service after heavy lifting.  
Transcript at 7-8.  He also testified that he received 
treatment from a private physician before and shortly 
following separation from service, but he had been unable to 
obtain records from that physician, despite his efforts to 
obtain those records.  The veteran also stated that he did 
not receive treatment for his back during service, but had 
been receiving treatment for his back from the VA in the past 
two years.  Transcript at 9-10.  

Applicable law provides that service connection will be 
granted if it is shown that an individual suffers from a 
disability resulting from an injury suffered, or disease 
contracted in the line of duty, or for aggravation of a 
pre-existing injury suffered, or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
arthritis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an inservice occurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the inservice disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Turning to the evidence of record, while the veteran contends 
that he had problems with his back prior to service, there is 
no medical evidence that demonstrates that the veteran had a 
pre-existing back disorder.  In this regard, the veteran 
testified that he received treatment for a back disorder 
prior to service, but had been unable to obtain records of 
that treatment.  It is significant for VA adjudicative 
purposes, however, that a physical examination performed in 
May 1966, in connection with the veteran's entry into 
service, shows that clinical evaluation of the spine was 
normal, and the veteran denied experiencing recurrent back 
pain.  Based on this evidence, for VA adjudicative purposes, 
the veteran is presumed in sound condition, because no 
defects, infirmities or disorders were noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  As such, the issue is whether the 
veteran incurred a back disorder during service, rather than 
whether he aggravated a pre-existing back disorder.  

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of any back disorder, 
including arthritis.  While this is consistent with the 
veteran's testimony that he received no treatment for his 
back during service, it is significant that a May 1968 
physical examination performed in connection with the 
veteran's separation from service indicated that the spine 
was normal on clinical evaluation and that the veteran denied 
recurrent back pain on the Report of Medical History portion 
of that examination.  Therefore, the Board finds that the 
veteran did not manifest a back disorder, including arthritis 
during service.  

Following service, while the veteran testified that he 
received treatment from the same private physician who had 
provided him with treatment for his back prior to service, he 
was unable to obtain any records of such treatment.  He also 
testified that he had received no further treatment for his 
back until he began receiving treatment for his back from the 
VA approximately two years prior to the date of his 
December 2003 hearing, or in 2001.  

The RO obtained VA medical records identified by the veteran, 
and these records do show treatment for the veteran's back, 
but do not demonstrate that a currently diagnosed back 
disorder is in any way related to service.  In particular, a 
record dated in August 2001 concluded with an assessment of 
degenerative joint disease of the back.  However, the term 
osteoarthritis is a synonym of the terms degenerative 
arthritis and degenerative joint disease, Greyzck v. West 
12 Vet. App. 288, 291 (1999), and degenerative joint disease, 
or osteoarthritis, is defined as arthritis of middle age.  
Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992); Vierman v. 
Brown, 6 Vet. App. 125, 126 (1994).

Therefore, based on this record, the Board finds that, while 
the veteran is currently shown to have a back disorder, 
specifically degenerative joint disease of the back, this 
disorder is not shown to be related to the veteran's period 
of active service.  In this regard, no back disorder, 
including degenerative joint disease, was shown during 
service, or within one year of separation from service.  And, 
while this would not preclude granting service connection for 
the subsequently diagnosed degenerative joint disease, the 
veteran has submitted no medical evidence that demonstrates 
that this disorder is in any way related to service.  
Therefore, the Board concludes that service connection for a 
back disorder is not established.

Given this analysis, the Board finds that a VA examination is 
unnecessary and that the record contains sufficient medical 
evidence to make a decision in this claim.  In this regard, 
there is absolutely no competent medical evidence that 
indicates that the disability or symptoms may be associated 
with the veteran's active service, and the medical evidence 
regarding the nature of the veteran's current disability 
indicates that the disorder is unrelated to service.  Under 
the facts of this case, the Board concludes that a VA 
examination is not necessary to answer any medical question 
in this case.  


ORDER

Service connection for a back disorder is denied.  


REMAND

A preliminary review of the record with respect to the 
veteran's claim for service connection for PTSD indicates a 
need for further development of the veteran's claim.  In 
particular, the Board believes that an attempt should be made 
to verify stressful incidents the veteran reports he was 
exposed to during service. While the Board acknowledges that 
most of the veteran's stressful incidents appear to be 
expressed in generalities, and without the specifics 
necessary to verify their occurrence, the veteran appears to 
have related one incident that might be capable of 
substantiation.  

In this regard, the record reflects that the veteran was 
assigned to "A" Battery, 3rd Battalion, 18th Artillery, and 
served as a cannoneer, assistant gunner and gunner with that 
unit.  The veteran has indicated that his unit came under 
attack on more than one occasion and that there were a lot of 
wounded and dead soldiers, but he was unable to recall any 
names.  The veteran did indicate that one attack in 
particular occurred in November or December 1966, and that 
this was one of the worst attacks.  Transcript at 4.  

While it is not helpful for research purposes that the 
veteran is unable to recall more than scant details of these 
incidents, it is possible that a significant attack upon the 
veteran's unit in that two-month period of time in 1966 could 
be verified through review of Government records, such as 
Daily Journals, Operational Reports--Lessons Learned, unit 
and organizational histories and/or Morning Reports.  The 
Board is of the opinion that prior to further appellate 
review an attempt should be made to verify whether the 
veteran's unit came under attack while he was assigned to 
that unit.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is desirable.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran if 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records in an effort to verify whether 
the veteran's unit, "A" Battery, 3rd 
Battalion, 18th Artillery, came under 
attack while the veteran was assigned to 
that unit between October 16, 1966, to 
October 15, 1967.  Particular attention 
should be focused on the time period of 
November to December 1966.  If indicated, 
a search of Daily Journals, Operational 
Reports--Lessons Learned, unit and 
organizational histories, and Morning 
Reports should be consulted in an effort 
to verify attacks and casualties.  

2.  Following the development requested 
in the first paragraph, the RO should 
prepare a report detailing the nature of 
any stressor that it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report 
should be added to the claims file. 

3.  After completing the development 
requested in the first two paragraphs, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders that may be present and the 
relationship, if any, to his military 
service.  All indicated studies, tests 
and evaluations deemed necessary should 
be accomplished, but should include 
psychological testing.  Regarding the 
claim for PTSD, the RO should provide the 
examiner the summary of any stressor 
described above, and the examiner should 
be instructed that only these events may 
be considered for the purpose of 
determining whether exposure to inservice 
stressor has resulted in the current 
psychiatric symptoms.  The examiner 
should specifically determine whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied, 
and if the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  The examiner is 
also requested to comment on the 
diagnosis of PTSD of record and whether 
the diagnostic criteria for such a 
diagnosis were satisfied.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


